ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 13-119, concluding that as a matter of final discipline pursuant to Rule 1:20-13(c), CHRIS C. OLEWUENYI of BRONX, NEW YORK, who was admitted to the bar of this State in 1998, and who has been temporarily suspended from the practice of law since September 30, 2005, should be suspended from the practice of law for a period of two years for violating RPC 8.4(b) (commission of a criminal act that reflects adversely on the lawyer’s honesty, trustworthiness or fitness as a lawyer);
And the Disciplinary Review Board having further determined that the term of suspension should be retroactive to the date of respondent’s temporary suspension;
And respondent having failed to appear on the Order directing him to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that CHRIS C. OLEWUENYI is suspended from the practice of law for a period of two years, retroactive to September 30, 2005, and until the further Order of the Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files *577proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.